         Case 1:16-cv-10386-LTS Document 287 Filed 11/27/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                   Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                 Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                 Defendants.




                                        JOINT REPORT

       WHEREAS, the Court issued an order on November 15, 2019 [ECF 280] (the “Order”),

inter alia, setting deadlines for Plaintiffs’ expert report “regarding whether the goods at issue in

this case were counterfeit,” Defendants’ expert report, expert depositions, and Defendants’ motion

for partial summary judgment (if any) on this issue;

       WHEREAS, the Order also required the parties to submit a Joint Report setting forth their

“joint or separate positions for a schedule to govern the remainder of the litigation and whether

any of that may occur prior to the Court’s ruling on summary judgment”;

       THE PARTIES HEREBY submit the Joint Report ordered by the Court:
         Case 1:16-cv-10386-LTS Document 287 Filed 11/27/19 Page 2 of 4



Joint Scheduling Proposal

       1.      Fact witness depositions to commence following adjudication of the motion for
               partial summary judgment and to be completed within 6 months thereafter;

       2.      Depositions to be conducted in the U.S. and human Plaintiffs’ depositions to be
               coordinated with their submission to medical/psychological examinations by
               suitably licensed or certified examiners upon Defendants’ motion pursuant to Rule
               35 that “shall specify the time, place, manner, conditions, and scope of the
               examination and the person or persons by whom it is to be made,” or as agreed by
               the parties. The parties further reserve their rights to move for a protective order
               pursuant to Rule 26(c) with respect to depositions and/or medical/psychological
               examinations.

       3.      Plaintiffs to supplement Interrogatory Response 21(a)&(b) concerning experts
               within 6 months of adjudication of the motion for partial summary judgment;

       4.      Parties to serve Requests for Admission within 30 days of close of fact witness
               depositions; Responses due 30 days thereafter;

       5.      Plaintiffs’ treating physicians and Defendants’ medical professionals who conduct
               examinations of Plaintiffs (to the extent they are not designated as experts by
               Defendants) shall be deposed within 1 month of close of fact witness depositions;

       6.      Plaintiffs shall serve expert reports and supplement Interrogatory Response 21(c)
               and Document Requests 56-59 within 6 weeks of close of fact witness depositions;

       7.      Defendants shall serve expert reports within 6 weeks thereafter;

       8.      Plaintiffs shall serve rebuttal expert reports within 3 weeks thereafter;

       9.      Expert witnesses shall be deposed within 1 month thereafter;

       10.     Motion(s) for summary judgment shall be filed within 1 month of close of expert
               witness depositions.

       In accordance with the above, the parties jointly believe that the motion for partial summary
judgment, if any, concerning the issue of whether the goods at issue in this case were counterfeit,
should precede the above proposed case deadlines and should not run concurrently.




                                                 2
        Case 1:16-cv-10386-LTS Document 287 Filed 11/27/19 Page 3 of 4



                                      CONCLUSION

      The parties respectfully submit this Joint Report concerning the remaining case schedule.

JOFFE LAW P.C.                                    GIBBONS P.C.
765 Amsterdam Avenue, 2C                          One Pennsylvania Plaza, 37th Floor
New York, New York 10025                          New York, New York, 10119
(917) 929-1964                                    (212) 613-2000

THE LAW OFFICE OF JOSH MCGUIRE                    CHOATE, HALL & STEWART LLP
51 Winchester Street, Suite 205                   Two International Place
Newton, Massachusetts 02461                       Boston, Massachusetts 02110
(617) 461-6400                                    (617) 248-4000
Attorneys for Plaintiffs                          Attorneys for Defendants

By: /s/ Dimitry Joffe                             By: /s/ Paul A. Saso
       Dimitry Joffe                                     Paul A. Saso




                                              3
         Case 1:16-cv-10386-LTS Document 287 Filed 11/27/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services

Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard

Enterprise Company, and David Gill, hereby certify that the foregoing Joint Report was filed

using the CM/ECF system and electronic notice will be sent to registered participants as

indicated on the Notice of Electronic Filing (NEF) on November 27, 2019.


                                            /s/ Christina T. Lau
                                                Christina T. Lau




                                                4
